Execution Copy




TERMS AND CONDITIONS OF STOCK AWARD, EMPLOYMENT AND SEPARATION


These Terms and Conditions of Stock Award, Employment and Separation (the
"Agreement") is entered into this 13th day of August, 2019 by and between
COMMERCIAL METALS COMPANY, a Delaware corporation (the "Employer” or the
"Company") and PAUL J. LAWRENCE (the "Executive"). The Employer and Executive
are collectively referred to as the "Parties," and individually as a "Party."
R E C I T A L S


WHEREAS, as a condition to eligibility for receiving stock awards, to set terms
of their continuing employment relationship, and to protect the good will and
confidential business information of the Company, the Executive and the Company
desire to enter into this Agreement on the terms stated herein.


WHEREAS, Executive desires to be employed by Employer in this position pursuant
to all of the terms and conditions hereinafter set forth.


NOW, THEREFORE, in consideration of the mutual covenants herein contained, it is
agreed as follows:


1.    PURPOSE. The purpose of this Agreement is to formalize the terms and
conditions of Executive's employment with Employer as Vice President and Chief
Financial Officer effective as of September I, 2019. This Agreement may only be
amended by a writing signed by both Parties.


2.    DEFINITIONS. For the purposes of this Agreement, the following words and
terms shall have the following meanings:


a.    "AFFILIATE" or "AFFILIATES" shall mean any corporation, partnership, joint
venture, association, unincorporated organization or any other legal entity
that, directly or indirectly through one or more intermediaries, controls or is
controlled by, or is under common control with, the Employer.


b.    "CAUSE" shall mean (i) Executive's commission of theft, embezzlement,
fraud, financial impropriety, any other act of dishonesty relating to his
employment with the Company, or any willful violation of Company policies
(including the Company's ethics policies) or lawful directives of the Company,
or any law, rules, or regulations applicable to the Company, including, but not
limited to, those established by the Securities and Exchange Commission, or any
self-regulatory organization having jurisdiction or authority over Executive or
the Company or any willful failure by Executive to inform the Company of any
violation of any law, rule or regulation by the Company or one of its direct or
indirect subsidiaries, provided, however, that Cause shall not include any act
or omission of Executive that the Executive reasonably believes is not a
violation of any such policies, directives, law, rules or regulations based on
the advice of legal counsel for the Company; (ii) Executive's willful commission
of acts that would support the finding of a felony or any lesser crime having as
its predicate element fraud, dishonesty, misappropriation, or moral turpitude;
(iii) Executive's failure to perform his duties and obligations under this
Agreement (other than during any period of disability) which failure to perform
is not remedied within thirty (30) days after written notice thereof to the
Executive by the Chief Executive Officer of the Company; or (iv) Executive's
commission of an act or acts in the performance of his duties







--------------------------------------------------------------------------------




under this Agreement amounting to gross negligence or willful misconduct,
including, but not limited to, any breach of Section 8 of this Agreement.


c.    CONFIDENTIAL INFORMATION. During the course of his employment, Executive
will receive Confidential Information of the Company. Confidential Information
means information (1) disclosed to or known by Executive as a consequence of or
through his employment with Employer or Affiliate; and (2) which relates to any
aspect of Employer's or Affiliate’s business, research, or development.
"Confidential Information" includes, but is not limited to, Employer's and
Affiliate's trade secrets, proprietary information, business plans, marketing
plans, financial information, employee performance, compensation and benefit
information, cost and pricing information, identity and information pertaining
to customers, suppliers and vendors, and their purchasing history with Employer,
any business or technical information, design, process, procedure, formula,
improvement, or any portion or phase thereof, that is owned by or has, at the
time of termination, been used by the Employer, any information related to the
development of products and production processes, any information concerning
proposed new products and production processes, any information concerning
marketing processes, market feasibility studies, cost data, profit plans,
capital plans and proposed or existing marketing techniques or plans, financial
information, including, without limitation, information set forth in internal
records, files and ledgers, or incorporated in profit and loss statements,
fiscal reports, business plans or other financial or business reports, and
information provided to Employer or Affiliate by a third party under
restrictions against disclosure or use by Employer or others.


d.    "CONFLICT OF INTEREST" means any situation in which the Executive has two
or more duties or interests that are mutually incompatible and may tend to
conflict with the proper and impartial discharge of the Executive's duties,
responsibilities or obligations to Employer, including but not limited to those
described in Employer's Code of Conduct (the "Code") that Executive has either
not disclosed to Employer or has disclosed and not been granted a waiver by the
Audit Committee of the Board of Directors of Employer under the provisions of
such Code.


e.    "GOOD REASON” shall mean the occurrence, without Executive’s written
consent, of a breach of any material provision of this Agreement by Employer.


Executive shall give Employer written notice within the guidelines of Section
409A of the Internal Revenue Code of 1986, as amended (the ''IRC") of an intent
to terminate this Agreement for "Good Reason" as defined in this Agreement, and
(except as set forth above) provide Employer with thirty (30) business days
after receipt of such written notice from Executive to remedy the alleged Good
Reason.


3.    DURATION. This Agreement shall, unless terminated as hereinafter provided,
continue through August 31, 2020. Unless Executive or Employer gives written
notice of his or its intent not to renew this Agreement no later than thirty
(30) days prior to its expiration, this Agreement shall automatically continue
in effect for successive additional one (1) year terms subject to all other
terms and conditions contained herein.


4.    DUTIES AND RESPONSIBILITIES. Effective September 1, 2019, Executive shall
diligently render his services to Employer as Vice President and Chief Financial
Officer in accordance with Employer’s directives, and shall use his best efforts
and good faith in




2



--------------------------------------------------------------------------------







accomplishing such directives. Executive shall report to the Chairman of the
Board of Directors of the Company, Chief Executive Officer and President of the
Company as approved from time to time by the Board of Directors of the Company.
Executive agrees to devote his full-time efforts, abilities, and attention
(defined to mean not normally less than forty (40) hours/week) to the business
of Employer, and shall not engage in any activities which will interfere with
such efforts.


5.    COMPENSATION AND BENEFITS. In return for the services to be provided by
Executive pursuant to this Agreement, Employer agrees to pay Executive as
follows:


a.    SALARY. Effective September 1, 2019, Executive shall receive an annual
base salary of not less than $550,000.00 during the term of this Agreement. This
salary may be increased at the sole discretion of Employer, and may not be
decreased without Executive's written consent. Notwithstanding the foregoing,
the Executive may voluntarily decrease his salary at any time.


b.    BONUS. Executive shall be eligible to receive a bonus (the "Bonus”) for
each fiscal year of Employer ending August 31 during the term of this Agreement
pursuant to Employer's 2013 Cash Incentive Plan, as amended from time to time,
Employer's discretionary incentive plan, and any other short or long-term
incentive plans as may be applicable to executives of similar level in the
Company. The amount of any annual or long-term bonus shall be determined by, and
in the sole discretion of, Employer's Board of Directors. The Bonus, if any,
shall be paid in a lump sum, as soon as practicable following the end of the
Employer's fiscal year to which the Bonus relates, but in no event later than
November 30 following the end of such fiscal year.


c.    PAYMENT AND REIMBURSEMENT OF EXPENSES. Employer shall pay or reimburse the
Executive for all reasonable travel and other expenses incurred by Executive in
performing his obligations under this Agreement in accordance with the policies
and procedures of Employer.


d.    INSURANCE, FRINGE BENEFITS AND PERQUISITES. Executive shall be entitled to
participate in or receive insurance and any other benefits under any plan or
arrangement generally made available to the employees or executive officers of
Employer, including short and long-term plans for grants of equity, short and
long-term bonus and incentive plans, health and welfare benefit plans, life
insurance coverage, disability insurance, and hospital, surgical, medical, and
dental benefits for Executive and his qualified dependents, (to the extent
Executive elects to participate in such coverage where optional), and fringe
benefit plans or arrangements, all subject to and on a basis consistent with the
terms, conditions, and overall administration by Employer of such plans and
arrangements.


e.    VACATION. In accordance with the policies of Employer, Executive shall be
entitled to the number of paid vacation days in each employment year determined
by Employer from time to time for its employees generally, but not fewer than
twenty (20) business days in any employment year (prorated based on start date
of employment in any year in which Executive is employed hereunder for less than
the entire year in accordance with the number of days in such year during which
Executive is so employed).


f.    EXECUTIVE EMPLOYEE CONTINUITY AGREEMENT. Executive and Employer are party
to a separate agreement known as The Executive Employee Continuity Agreement
(the "EECA"). The EECA remains in effect and is not superseded by this
Agreement.




3



--------------------------------------------------------------------------------







Except as to restrictive covenants, to the extent that there are conflicts
between this Agreement and the EECA, terms of the EECA shall control. As to
restrictive covenants, terms of this Agreement shall control over any conflict
in terms.


6.    TERMINATION. Executive’s employment with Employer is "at-will”, meaning
that either Party may terminate this Agreement and the employment relationship
at any time, with or without Cause, or Good Reason. Any termination of
Executive's employment pursuant to this Agreement will also serve as termination
of all offices, positions and directorships held by Executive with the Company
and any of its subsidiaries and affiliates. Executive's employment will
terminate upon his death, or if he is unable to perform the functions of his
position with reasonable accommodation for four (4) consecutive months, or for a
total of six (6) months during any twelve (12) month period. Employer may
terminate Executive’s employment at any time without notice for Cause (in
accordance with the provisions of Section 2(b) herein), or, following fourteen
(14) days written notice to Executive, without Cause.


a.    Executive may terminate his employment upon ninety (90) days written
notice to Employer. In the event Executive terminates his employment in this
manner, he shall remain in Employer's employ subject to all terms and conditions
of this Agreement for the entire ninety (90) day period, performing such duties
to which Executive may be directed by the Company.


b.    Executive may terminate this Agreement for Good Reason in accordance with
the provisions of Section 2(e) herein.


7.    SEVERANCE. Except in the event of a Qualified Termination within
twenty-four (24) months following a Change in Control, as both are defined in
the Executive Employment Continuity Agreement, and which are governed
exclusively by the EECA, Executive shall be entitled to the following
compensation, in addition to any accrued but unpaid salary, in the event that
this Agreement and his employment are terminated under the following conditions,
which are the exclusive compensation and remedies for termination of this
Agreement and the employment relationship:


a.    TERMINATION RESULTING FROM DEATH OR DISABILITY. Subject to the provisions
of Section 7(d) below, in the event Executive's employment is terminated as a
result of his death or disability, Executive or his estate shall be entitled to
(i) such life insurance or disability benefits as Executive may be entitled to
pursuant to any life or disability insurance then maintained by the Employer for
the benefit of its employees and executive officers and; (ii) a pro-rata share
of the Bonus in an amount as determined by Employer's Board of Directors in
their sole discretion, payable no later than November 30 following the end of
Employer's fiscal year during which such termination occurs; (iii) pursuant to
the terms and conditions of the Employer's 2013 Cash Incentive Plan, as amended
from time to time, payment, at such time as all other participants in that plan
receive payment, of any cash incentive attributable to periods during which
Executive was employed; (iv) to the extent permitted by the terms and conditions
of Employer's 2013 Long-Term Equity Incentive Plan, as amended from time to
time, or other applicable equity incentive plan(s) and to the extent authorized
by the terms of each of Executive's outstanding award or grant agreements
entered into pursuant to such plan(s), immediate vesting of all stock
appreciation rights, restricted stock, and/or stock options previously awarded
Executive; and (v) to the extent permitted by the terms and conditions of the
CMC Retirement Plan, as amended from time to time, and 2005 Benefit Restoration
Plan, as amended from time to time, maintained by the Employer, crediting of any
Employer contribution to the Executive's account attributable to the plan year
during which termination occurs and accelerated full vesting of any previously
unvested Employer contributions to the Executive's account in such plans. Except
as otherwise provided


4



--------------------------------------------------------------------------------




by this Section 7(a) or Section 7(d) below, any amount payable pursuant to this
Section 7(a) shall be paid on the 60th day following Executive’s termination due
to Executive’s death or disability.


b.    TERMINATION WITHOUT CAUSE BY EMPLOYER, NON- RENEWAL BY EMPLOYER, OR FOR
GOOD REASON BY EXECUTIVE. Except in the event of a Constructive Termination
related to a Change of Control (as both terms are defined in the Executive
Employment Continuity Agreement between the parties), in the event Executive's
employment is terminated without Cause by the Employer, or for Good Reason by
the Executive, or the Employer elects not to renew the Agreement pursuant to
Section 3 either at the end of the initial term or any successive one-year
extension, subject to Executive's execution of a general release agreement in
favor of Employer releasing all pending or potential claims, Executive shall be
entitled to: (i) an amount equal to two times the Executive's then-current
annual base salary and (ii) the benefits described above in Section 7(a)(v). If
Executive elects not to renew this Agreement, except for Good Reason, then he
shall be entitled only to any accrued but unpaid salary through the date of such
termination. Except as otherwise provided by Section 7(d) below, any amount
payable pursuant to this Section 7(b) shall be paid on the 60th day following
Executive's termination.


c.    TERMINATION FOR CAUSE. In the event Executive's employment is terminated
for Cause by Employer or without Good Reason by Executive, the Executive shall
only be entitled to accrued but unpaid salary through the date of his
termination and will not be entitled to any additional compensation or benefits
except as expressly required by applicable law concerning compensation and
benefits upon termination of employment.


d.    DELAY OF SEVERANCE PAYMENTS. To the extent that any post- termination
payments to which Executive becomes entitled under this Agreement constitute
deferred compensation subject to Section 409A of the Internal Revenue Code
(IRC), and Executive is deemed at the time of such termination to be a
"specified employee" under said Section 409A, then such payment will not be made
or commence until the earliest of (i) the expiration of the six months period
measured from the date of Executive's "separation from service" and (ii) the
date of Executive's death following such "separation from service". Upon the
expiration of the applicable deferral period, any payments which would have
otherwise been made during that period (whether in a single sum or installments)
in the absence of this Section 7(d) will be paid to Executive or Executive's
beneficiary in one lump sum.


8.    NON-COMPETITION, NON-SOLICITATION, AND CONFIDENTIALITY. Employer and
Executive acknowledge and agree that while Executive is employed pursuant to
this Agreement, he will be provided access to Confidential Information of
Employer and its Affiliates, will be provided with specialized training on how
to perform his duties, and will be provided contact with Employer's and
Affiliates' customers and potential customers throughout the world. Executive
further recognizes and agrees that (a) Employer and its Affiliates have devoted
a considerable amount of time, effort, and expense to develop its Confidential
Information, training, and business goodwill, all of which are valuable assets
to the Employer; (b) that Executive will have broad responsibilities regarding
the management and operation of Employer's and Affiliates' world-wide
operations, as well as its marketing and finances, its existing and future
business plans, customers and technology; and (c) disclosure or use of
Employer's or Affiliates' Confidential Information and additional information
described herein to which Executive will have access, would cause irreparable
harm to the Employer. Therefore, in consideration of all of the foregoing,
Employer and Executive agree as follows:








5



--------------------------------------------------------------------------------




a.    NON-COMPETITION DURING AND AFTER EMPLOYMENT. As stated in Section 2(c)
herein, Executive will receive Confidential Information by virtue of his
employment in an executive capacity with the Company. Accordingly, Executive
agrees that during his employment for the Company and for a period of eighteen
(18) months after termination of his employment for any reason, he will not
compete with Employer or Affiliates in any location in the world in which
Employer or Affiliates have operations as of the date of Executive's
termination, by engaging in the conception, design, development, production,
marketing, selling, sourcing or servicing of any product or providing of any
service that is substantially similar to the products or services that Employer
or any of its Affiliates provided during Executive's employment or planned to
provide during Executive's employment and of which Executive had knowledge,
responsibility or authority, and that he will not work for, assist, or become
affiliated or connected with, as an owner, partner, consultant, or in any other
capacity, either directly or indirectly, any individual or business which offers
or performs services, or offers or provides products substantially similar to
the services and products provided by Employer or Affiliates during Executive's
employment, or that were planned to be provided during Executive's employment
and of which Executive had knowledge, responsibility or authority. Additionally,
during this period, Executive will not accept employment with or provide
services in any capacity to any individual, business entity, investor, or
investment fund that is actively involved in or assessing an acquisition of a
controlling interest in the Company or purchase of substantially all assets of
the Company. The restrictive covenants set forth in this Agreement are
reasonable and do not impose a greater restraint than is necessary to protect
the goodwill or other business interests of the Company.


b.    CONFLICTS OF INTEREST. Executive agrees that for the duration of
Executive's employment, he will not engage, either directly or indirectly, in
any Conflict of Interest, and that Executive will promptly inform the General
Counsel as to each offer received by Executive to engage in any such activity.
Executive further agrees to disclose to Employer any other facts of which
Executive becomes aware which might involve or give rise to a Conflict of
Interest or potential Conflict of Interest.


c.    NON-SOLICITATION OF CUSTOMERS AND EMPLOYEES. Executive further agrees that
for a period of two (2) years after the termination of his employment for any
reason he will not either directly or indirectly, on his own behalf or on behalf
of others (i) solicit or accept any business from any customer or supplier or
prospective customer or supplier with whom Executive personally dealt or
solicited or had contact with at any time during Executive's employment, (ii),
solicit, recruit or otherwise attempt to hire, or personally cause to hire any
of the then current employees or consultants of Employer or any of its
Affiliates, or who were former employees or consultants of Employer or any of
its Affiliates during the preceding twelve months, to work or perform services
for Executive or for any other entity, firm, corporation, or individual; or
(iii) solicit or attempt to influence any of Employer's or any of its
Affiliates' then current customers or clients to purchase any products or
services substantially similar to the products or services provided by Employer
or Affiliates during Executive's employment (or that were planned to be provided
during Executive's employment) from any business that offers or performs
services or products substantially similar to the services or products provided
by
Employer or Affiliates.


d.
NON-DISCLOSURE OR USE OF CONFIDENTIAL INFORMATION.



(i)    Executive further agrees that during the term of his employment and
thereafter he will not, except as Employer may otherwise consent or direct in
writing, reveal or disclose, sell, use, lecture upon, publish, or otherwise
disclose to any third party any Confidential Information or proprietary
information of Employer or Affiliates, or authorize anyone else to do these
things at any time either


6



--------------------------------------------------------------------------------




during or subsequent to his employment with Employer. If Executive becomes
legally compelled by deposition, subpoena or other court or governmental action
to disclose any Confidential Information, then the Executive shall give Employer
prompt notice to that effect, and will cooperate with Employer if Employer seeks
to obtain a protective order concerning the Confidential Information. Executive
will disclose only such Confidential Information as his counsel shall advise is
legally required.


(ii)    Executive agrees to deliver to Employer, at any time Employer may
request, all documents, memoranda, notes, plans, records, reports, and other
documentation, models, components, devices, or computer software, whether
embodied in electronic format on a computer hard drive, disk or in other form
(and all copies of all of the foregoing), relating to the businesses, operations
or affairs of Employer or any Affiliates and any other Confidential Information
that Executive may then possess or have under his control.


(iii)    This section shall continue in full force and effect after termination
of Executive's employment and after the termination of this Agreement for any
reason, including expiration of this Agreement. Executive’s obligations under
this section of this Agreement with respect to any specific Confidential
Information and proprietary information shall cease when that specific portion
of Confidential Information and proprietary information becomes publicly known,
in its entirety and without combining portions of such information obtained
separately and without breach by Executive of his obligations under this
Agreement. It is understood that such Confidential Information and proprietary
information of Employer and Affiliates includes matters that Executive conceives
or develops during his employment, as well as matters Executive learns from
other employees of Employer or Affiliates.


e.    Survival of Restrictive Covenants. All restrictive covenants herein shall
survive termination of this Agreement and Executive’s employment, regardless of
reason, including expiration of the Agreement by passage of time and
non-renewal.


9.    REMEDIES. Executive acknowledges that the restrictions contained in
Section 8, in view of the nature of the Employer and its Affiliates' global
business and Executive's global position with the Employer, are reasonable and
necessary to protect the Employer and Affiliates' legitimate business interests,
including its Confidential Information, training and business goodwill, and that
any violation of this Agreement would result in irreparable injury to the
Employer. In the event of a breach by the Executive of any provision of Section
8, the Employer shall be entitled, in addition to any other remedies that may be
available, to a temporary restraining order and injunctive relief restraining
the Executive from the commission of any breach without the necessity of proving
irreparable harm or posting of a bond, and to recover the Employer's attorneys'
fees, costs and expenses related to the breach and any such action to enforce
the provisions of Section 8. The existence of any claim or cause of action by
Executive against the Employer, whether predicated on this Agreement or
otherwise, shall not constitute a defense to the enforcement by the Employer of
the restrictive covenants contained in Section 8.


10.    REFORMATION. The Executive and the Employer agree that all of the
covenants contained in Section 8 shall survive the termination of Executive's
employment and/or termination or expiration of this Agreement, and agree further
that in the event any of the covenants contained in Section 8 shall be held by
any court to be effective in any particular area or jurisdiction only if said
covenant is modified to limit in its duration or scope, then the court shall
have such authority to so reform the covenant and the Parties shall consider
such covenant(s) and/or other provisions of Section 8 to be amended and modified
with respect to that particular area or jurisdiction so as to comply with the
order of any such court and, as to all other jurisdictions, the covenants
contained herein shall remain in full force and effect as originally written.
Should any court hold that these covenants are void or otherwise unenforceable
in any particular area or jurisdiction, then the Employer may consider such
covenant(s)


7



--------------------------------------------------------------------------------




and/or provisions of Section 8 to be amended and modified so as to eliminate
therefrom the particular area or jurisdiction as to which such covenants are so
held void or otherwise unenforceable and, as to all other areas and
jurisdictions covered hereunder, the covenants contained herein shall remain in
full force and effect as originally written.


11.    TOLLING. If the Executive violates any of the restrictions contained in
this agreement, the restrictive period will be continued and enlarged for such
length of time as the Employee is in violation of the restrictive covenant.


12.    NOTICE TO FUTURE EMPLOYERS. If Executive, in the future, seeks or is
offered employment, or any other position or capacity with another company or
entity, the Executive agrees to inform each new employer or entity, before
accepting employment, of the existence of the restrictions in Section 8.
Further, before taking any employment position with any company or entity during
the 18-month period described in Section 8, the Executive agrees to give prior
written notice to the Employer, including the name of such company or entity and
confirming in that notice that he has provided a copy of Section 8 to such new
employer or entity.


13.    INVENTIONS.


a.    Executive acknowledges that during this Agreement, Executive may be
involved in (1) the conception or making of improvements, discoveries, or
inventions (whether or not patentable and whether or not reduced to practice),
(2) the production of original works of authorship (whether or not registrable
under copyright or similar statutes) or (3) the development of trade secrets
relating to Employer's or any of its Affiliates’ business. Executive
acknowledges that all original works of authorship which are made by Executive
(solely or jointly with others) within the scope of his or her employment, and
which are protectable by copyright, are "works made for hire," pursuant to the
United States Copyright Act (17 U.S.C., Section 101) and are consequently owned
by the Employer or any of its Affiliates. Executive further acknowledges that
all improvements, discoveries, inventions, trade secrets or other form of
intellectual property is the exclusive property of Employer or any of its
Affiliates.


b.    Executive hereby waives any rights he/she may have in or to such
intellectual property, and Executive hereby assigns to Employer or any of its
Affiliates all right, title and interest in and to such intellectual property.
At Employer's or any of its Affiliates' request and at no expense to Executive,
Executive shall execute and deliver all such papers, including any assignment
documents, and shall provide such cooperation as may be necessary or desirable,
or as Employer or any of its Affiliates may reasonably request, to enable
Employer or any of its Affiliates to secure and exercise its rights to such
intellectual property.


14.    RETURN OF PROPERTY. All lists, records, designs, patents, plans, manuals,
memoranda and other property delivered to the Executive by or on behalf of
Employer or any of its Affiliates or by any of their clients or customers, and
all records and emails compiled by the Executive that pertain to the business of
the Employer or any of its Affiliates (whether or not confidential) shall be and
remain the property of the Employer and be subject at all times to its
discretion and control. Likewise, all correspondence and emails with clients,
customers or representatives, reports, research, records, charts, advertising
materials, and any data collected by the Executive, or by or on behalf of the
Employer or any of its Affiliates or its representatives (whether or not
confidential) shall be delivered promptly to the Employer without request by it
upon termination of Executive's employment.


15.    ASSIGNMENT. This Agreement may be assigned by Employer, but cannot be
assigned by Executive.


8



--------------------------------------------------------------------------------






16.    BINDING AGREEMENT. Executive understands that his obligations under this
Agreement are binding upon Executive’s heirs, successors, personal
representatives, and legal representatives.


17.    EXECUTIVE'S REPRESENTATIONS. Executive represents that his acceptance of
employment with Employer (a) will not result in a breach of any of Executive's
obligations and agreements with any current or former employer, partnership or
other person and (b) would not otherwise result in any liability to Employer or
any of its Affiliates. In addition, Executive represents to Employer that he is
not a party or subject to (i) any restrictive covenants, including without
limitation, relating to competition, solicitation or confidentiality (other than
general obligations to maintain confidentiality) that precludes or would
materially interfere with his employment with Employer as contemplated by, and
as of the date of, this Agreement, and/or (ii) any agreement with any other
employer, partnership or other person that in any way materially compromises,
limits or restricts Executive's ability to perform his duties for Employer as
contemplated by, and as of the date of, this Agreement.


18.    NOTICES. All notices pursuant to this Agreement shall be in writing and
sent certified mail, return receipt requested, addressed as follows:


Executive:
 
Employer:
Paul J. Lawrence
 
Commercial Metals Company
1340 Highland Road
 
Attn: General Counsel
Dallas, Texas 75218
 
6565 North MacArthur Blvd.,
 
 
Suite 800
 
 
Irving, Texas 75039
 
 
Fax: 214-689-4326

        
19.    WAIVER. No waiver by either Party to this Agreement of any right to
enforce any term or condition of this Agreement, or of any breach hereof, shall
be deemed a waiver of such right in the future or of any other right or remedy
available under this Agreement.


20.    SEVERABILITY. Subject to the provisions of Section 10 herein, if any
provision of this Agreement is determined to be void, invalid, unenforceable, or
against public policy, such provisions shall be deemed severable from the
Agreement, and the remaining provisions of the Agreement will remain unaffected
and in full force and effect. Furthermore, any breach by Employer of any
provision of this Agreement shall not excuse Executive's compliance with the
requirements of Section 10.


21.    ENTIRE AGREEMENT AND UNDERSTANDING. The terms and provisions contained
herein shall constitute the entire agreement between the Parties with respect to
Executive's employment with Employer during the time period covered by this
Agreement. The Parties represent and warrant that they have read and understood
each and every provision of this Agreement, and that they are free to obtain
advice from legal counsel of choice, if necessary and desired, in order to
interpret any and all provisions of this Agreement, and that both Parties have
voluntarily entered into this Agreement.


22.    EFFECTIVE DATE. It is understood that this Agreement shall be effective
as of August 13, 2019 and that the terms of this Agreement shall remain in full
force and effect both during Executive's employment and where applicable
thereafter.




9



--------------------------------------------------------------------------------




23.    GOVERNING LAW; RESOLUTION OF DISPUTES; WAIVER OF JURY TRIAL. This
Agreement shall, at the choice of the Employer, be construed according to the
laws of the State of Texas. All disputes relating to the interpretation and
enforcement of the provisions of this Agreement shall, be resolved and
determined exclusively by the federal or state courts in Dallas County, Texas.
EACH OF THE PARTIES HERETO HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY
WAIVES THE RIGHT ANY OF THEM MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
LITIGATION BASED ON, OR ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS
AGREEMENT, AND EXECUTIVE’S EMPLOYMENT AND COMPENSATION, OR TERMINATION
THEREFROM.


[Signature Page to Follow]




10



--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first written above.


EXECUTIVE
 
EMPLOYER
 
 
 
 
 
COMMERCIAL METALS COMPANY

/s/ Paul J. Lawrence
Paul J. Lawrence
By: /s/ Barbara R. Smith
Barbara R. Smith
Chairman, Chief Executive Officer and
President


11

